DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 23 objected to because of the following informalities: claim 23 depends on claim 13, however, claim 23 does not further limit claim 13.  Appropriate correction is required.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated July 14, 2022.

The objections to claims 1 ,13, and 23 are overcome as claims 1, 13, and 23 have been amended to correct the informality in each claim.

As for Applicant’s argument regarding amended independent claims 1 and 13: “Instead, as shown in FIG. 1 of Scherer, which is reproduced below for convenience, the input is provided by a keystroke on the input pads, not a sweeping motion on strip-shaped visually marked areas.” (Remarks, page 9); the phrase “sweeping motion” is broad in that while Scherer only requires a keystroke on the input pads, if the user’s finger does sweep the input pad, the input will be registered as well.
In addition, the phrase “strip-shaped visually marked areas” is broad as well.  Referring to fig 1 of Scherer, number icons and other visual indicia 120 icons are presented in columns on the input transformation device 108.  The columns of icons are strip-shaped visually marked areas.

As for Applicant’s argument regarding amended independent claims 1 and 13: “Thus, the resulting signal (40) on the capacitive area sensor (30) is not in the form of a straight line, as would be the case, if the input were in the form of a linear and substantially straight sweeping gesture (22) without the presence of the electrically conductive structure (12) on the device (10), but the signal (40) is deflected by the interaction between the finger (20) and the electrically conductive structure (12). In the area of the upper as well as the middle conductive single element (14), the detected signal (40) exhibits deflections, the amplitude of which correlates with the length of the respective single element (14) of the electrically conductive structure (12).” (Remarks, pages 11-12); claims 1 and 13 do not recite as much detail as Applicant is presenting in the Remarks.
In addition, the user of Scherer placing his finger on the input pads 110 causes signals to be deflected in this capacitive detection environment.

As for Applicant’s argument regarding amended independent claims 1 and 13: “In contrast, the claimed method and device allows for a significantly simpler provision of a card-shaped object for performing a two-factor authentication. The respective input sequence as a sequence of swipe movements, which make up a first authentication factor, is encoded by means of an easily applied, electrically conductive structure, which is a second authentication factor. This can also be done in a single layer, thus advantageously combining the functions of the "input pads", "interconnect matrix" and "output pads" in a single layer.” (Remarks, pages 10-13); claims 1 and 13 do not recite a “single layer”.

Accordingly, amended independent claims 1 and 13 remain rejected.  The dependent claims remain rejected as well.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-14, 17 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scherer (US 9,436,335 B1).

Instant Claim 1:  A method for multi-factor authentication on a device (32)  (“To mitigate this, in some situations, multifactor authentication may be used that involves what the user to be authenticated knows (in this example the PIN) as well as by requiring the user to provide a particular object.” (Scherer, column 2, lines 64-67)  Referring to fig 1 of Scherer, sensor array 104 corresponds to device (32) of the claim.)

with a capacitive area sensor (30), comprising a) providing a device (32) comprising a capacitive area sensor (30);  (“For example, the input transformation device configured to operate in conjunction with a sensor array using capacitive sensor elements may include input pads and output pads made of electrically conductive material that are connected by way of one or more electrically conductive elements such as wires or traces in the interconnect matrix.” (Scherer, column 3, lines 30-36)  Referring to fig 5 of Scherer, the capacitive sensor elements 502 correspond to the capacitive area sensor of the claim.)

b) providing a device (10) with an electrically conductive structure (12) on a non-conductive substrate (11), wherein the electrically conductive structure (12) represents a first authentication factor;  (“The input transformation device may be used as part of a multifactor authentication system in which the presence of the input transformation device and the input accepted from the user produce output that may be used to provide authentication credentials.” (Scherer, column 3, lines 9-13)  Referring to fig 1 of Scherer, the input transformation device 108 corresponds to the device 10 of the claim.  The housing corresponds to the non-conductive substrate of the claim.)

c) providing information (50) for executing an input sequence on the device (10), wherein the information (50) represents a second authentication factor;  (“To mitigate this, in some situations, multifactor authentication may be used that involves what the user to be authenticated knows (in this example the PIN)” (Scherer, column 2, lines 64-66)  The PIN of Scherer corresponds to the information of the claim.)

d) placing the device (10) onto the capacitive area sensor (30);  (Referring to fig 5 of Scherer, the input transformation device 108 is placed onto the capacitive sensor elements 502.)

e) performing an input sequence on the device (10) using an input means (20);  (“The sensor elements 502 (fig 5) are configured to generate a signal responsive to an input 504 that may be provided by the user, such as a touch of a finger, stylus, or other object.” (Scherer, column 21, lines 34-37))

and f) evaluating a signal (40) detected by the area sensor (30) during the input sequence and comparing it to reference data,   (The PIN that the user of Scherer inputs is detected by the capacitive sensor elements 502 and compared to a reference value.)

wherein authentication is performed based on the likelihood with which the detected signal (40) was generated by a combination of the first and second authentication factors  (When the user of Scherer inputs a PIN, authentication is performed based on the input transformation device 108 processing the input as well as the input matching the predetermined value.)

characterized in that the device (10) has visually marked input areas (16) for performing a plurality of input sequences, wherein the visually marked input areas (16) are strip-shaped areas  (Referring to fig 1 of Scherer, input transformation device 108 contains visually marked input areas for the user to enter input.  The visually marked areas are strip-shaped.)

and the input sequence corresponds to a sequence of sweeping motions (22) on the strip-shaped areas,  (The input entered by the user on the screen of Scherer may be referred to as a sweeping motion.)

and wherein the electrically conductive structure (12) comprises multiple single elements (14),  (“The input transformation device 108 (fig 1) may include one or more input pads 110(1), 110(2), . . . , 110(X).” (Scherer, column 6, lines 6-7)  The input pads 110 of Scherer correspond to the single elements of the claim.)

wherein the single elements (14) overlap with one or several of the visually marked input areas (16), such that the signal (40) detected by the area sensor (30) is deflected when an input (22) is performed using an input means (20) on one of the visually marked input areas (16).  (Referring to fig 1 of Scherer, the input pads 110 overlap with the visually marked areas such that the input pads 110 detect the user’s input.)


Instant Claim 2: The method according to claim 1, characterized in that the device (32) comprises a capacitive touchscreen (30) and the device (32) processes the signal (40) as a set of touch events (44).  (“For example, the sensor array and a display device may be combined to form a touchscreen.” (Scherer, column 2, lines 18-19)
“For example, the input transformation device configured to operate in conjunction with a sensor array using capacitive sensor elements may include input pads and output pads made of electrically conductive material that are connected by way of one or more electrically conductive elements such as wires or traces in the interconnect matrix.” (Scherer, column 3, lines 30-36))


Instant Claim 3: The method according to claim 1, characterized in that the device (10) is a card-shaped object.  (Referring to fig 1 of Scherer, the input transformation device 108 is card-shaped.)


Instant Claim 4: The method according to claim 1, characterized in that the input sequence includes at least one swipe gesture, one unlock gesture, and/or a sequential input of a sequence of numbers, letters, or symbols.  (When the user of Scherer enters a PIN, he is inputting a sequence of numbers, letters, or symbols.)


Instant Claim 10: The method according to claim 1, characterized in that the visually marked input areas (16) are strip-shaped areas  (This portion of claim 10 is substantially included within claim 1, and thus, is rejected under similar rationale.)

at the ends of which numbers, letters, and/or symbols are marked,  (“For example, the visual indicia 120 (fig 1) may be printed onto at least a portion of the input transformation device 108, as indicated here by the numbers “1” through “4” and four icons including a “bulb”.” (Scherer, column 6, lines 33-36))

and in that the input sequence corresponds to a sequence of sweeping motions (22) on the strip-shaped areas.  (This portion of claim 10 is substantially included within claim 1, and thus, is rejected under similar rationale.)


Instant Claim 11: method according to claim 1, characterized in that the device (10) has recesses and/or transparent areas, such that when the device (10) is placed onto the capacitive area sensor (30), preferably the touchscreen, optical prompting signals (52) generated by the device (32) are visible as instructions for performing an input sequence.  (Referring to fig 1 of Scherer, the visual indicia 120 are optical prompting signals.)


Instant Claim 12: The method according to claim 1, characterized in that the second authentication factor is transmitted to the device (32) and/or is stored on the device (32), wherein preferably the device (32) outputs the second authentication factor in the form of an optical prompting signal (52), an acoustic prompting signal, and/or in the form of a separate message for instructing an input sequence.  (When the user of Scherer enters a PIN, the result is that the touchscreen displays content according to whether the PIN is accepted or not accepted.)


Instant Claim 13: (Apparatus claim 13 and method claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to method claim 1.)


Instant Claim 14: (Claim 14 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 17: (Claim 17 is substantially identical to claim 10, and thus, is rejected under similar rationale.)


Instant Claim 21: (Claim 21 is substantially identical to claim 11, and thus, is rejected under similar rationale.)


Instant Claim 22: A kit for multi-factor authentication on a device (32) with a capacitive area sensor (30), comprising a) a device (10) according to claim 13;  (Referring to fig 1 of Scherer, sensor array 104 corresponds to the kit of the claim.)

and b) a software (‘app’) for installation on the device (32), comprising commands  (The system of Scherer contains software for the control of the various elements.)

for evaluating a signal (40) generated during an input sequence on the area sensor (30) for comparing the generated signal (40) to reference data and for authentication based on the likelihood with which the detected signal (40) was generated by a combination of the first and second authentication factors.  (This portion of claim 22 is substantially included within claim 13, and thus, is rejected under similar rationale.)


Instant Claim 23: (Claim 23 is substantially included within claim 13, and thus, is rejected under similar rationale.)


Instant Claim 24: The system according to claim 23, characterized in that the system has a data processing device which is adapted to evaluate the generated signal (40), wherein preferably a software (‘app’) is installed on the data processing device  (“The input transformation device 108 (fig 3) may include one or more hardware processors 304 (processors) configured to execute one or more stored instructions.” (Scherer, column 14, lines 4-6)  The processor 304 and instructions of Scherer correspond to the processing device and software of the claim, respectively.)

	The remainder of claim 24 is substantially included within claim 22, and thus, is rejected under similar rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Scherer.

Instant Claim 20: The device according to claim 13, characterized in that the electrically conductive structure (12) comprises multiple line-shaped single elements (14)  (“The input transformation device 108 (fig 1) may include one or more input pads 110(1), 110(2), . . . , 110(X).” (Scherer, column 6, lines 6-7)  The input pads 110 of Scherer correspond to the single elements of the claim.  Although the input pads 110 are shaped as squares and not lines, according to section 2144.04 of the MPEP, under the section Changes in Shape, the exact shape of an element is a matter of design choice.)

and each strip-shaped area overlaps with at least one line-shaped single element (14), wherein preferably the line-shaped single elements (14) are arranged orthogonally to the input areas (16) and have different lengths.  (Referring to fig 1 of Scherer, each visually marked area overlaps with an input pad 110 such that the input pad 110 detects the user’s input.)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626